Citation Nr: 0910497	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-26 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from November 12, 1975 to 
December 24, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision in 
which the RO denied the Veteran service connection for 
hepatitis C.  The Veteran filed a notice of disagreement 
(NOD) in January 2007, and the RO issued a statement of the 
case (SOC) in July 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in August 2007.


REMAND

On his August 2007, VA Form 9, the Veteran indicated that he 
wanted a Board hearing at the RO (Travel Board hearing).  
Later in August 2007, the RO indicated that the Veteran was 
being placed on a list of individuals awaiting a Travel Board 
hearing.  Since then, however, no further RO action on the 
request has been taken, and nothing has been received from 
the Veteran or his representative indicating that the Veteran 
wished to withdraw his Travel Board hearing request.  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2008) (pertaining specifically to hearings 
before the Board).  Since the RO schedules Travel Board 
hearings, a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with 
his August 2007 request.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


